Exhibit 10.21

EMPLOYMENT AGREEMENT

(Kevin Hyson)

EMPLOYMENT AGREEMENT (the “Agreement”) dated November 1, 2004 by and between
American Media Operations, Inc. (the “Company” or “AMI”) and Kevin Hyson (the
“Executive”).

WHEREAS, the Company desires to employ Executive and to enter into an Agreement
embodying the terms of such employment;

“WHEREAS, Executive desires to accept such employment and enter into such an
Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

1. Term of Employment: Executive Representation.

a. Employment Term. The Company shall employ Executive for a period of two
(2) years commencing on November 1, 2004 (the “Effective Time”) and ending on
October 31, 2006 (the “Employment Term”) on the terms and subject to the
conditions set forth in this Agreement.

b. Executive Representation. Executive hereby represents and warrants to the
Company that the execution of this Agreement by Executive and the Company, the
delivery of this Agreement by Executive to the Company and the performance by
Executive of Executive’s duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any employment Agreement or other agreement
or policy to which Executive is a party or otherwise bound.

c. Prior Agreements. This Agreement supercedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates (collectively, the “Prior
Agreement”).

2. Position.

a. During Executive’s employment by the Company, Executive shall serve as
Executive Vice President/Chief Marketing Officer (subject to change at the
discretion of the Company’s President). In such position, Executive shall report
directly to the Company’s President and Chief Executive Officer or his designee
and shall have such duties and authority as shall be determined from time to
time by the President/Chief Executive Officer of the Company.

b. During Executive’s employment with the Company, Executive will devote
Executive’s full business time and best efforts to the performance of
Executive’s duties hereunder and will not engage in any other business,
profession or occupation for compensation or otherwise which would conflict with
the rendition of such services either directly or indirectly, without the prior
consent of the Company’s Chief Executive Officer.



--------------------------------------------------------------------------------

3. Base Salary. During Executive’s employment with the Company, the Company
shall pay Executive a base salary (the “Base Salary”) at the annual rate of
$250,000.00 (Two Hundred Fifty Thousand Dollars and Zero Cents) for the time
period of November 1, 2004 until March 31, 2005, payable in regular installments
in accordance with the Company’s usual payment practices. For the remainder of
the Employment Term, the Company shall pay Executive a Base Salary at the annual
rate of $325,000.00 (Three Hundred Twenty Five Thousand Dollars and Zero Cents),
payable in regular installments in accordance with the Company’s usual payment
practices.

4. Bonus Programs.

A. Annual Bonus. With respect to each full fiscal year during Executive’s
employment with the Company during the Employment Term, Executive shall be
eligible to earn an annual discretionary Bonus (a “Bonus”) of up to $175,000.00
(One Hundred Seventy Five Thousand Dollars and Zero Cents), based on the
financial performance of the Company (EBIDTA) and Executive’s job performance.
Such Bonus, if any, shall be at the sole discretion of the President/CEO, and is
subject to change each fiscal year at the sole discretion of Company. Such
Bonus, if any, shall be payable approximately 90 days after the close of the
Company’s fiscal year.

B. One Time Bonus. Executive will receive a one-time bonus payment of $31,250.00
(Thirty One Thousand Two Hundred Fifty Dollars and Zero Cents) payable on or
about April 15, 2005. Executive must be employed with the Company on the last
day of the current fiscal year (FY05).

5. Employee Benefits. During Executive’s employment with the Company, Executive
shall be provided, in accordance with the terms of the Company’s employee
benefit plans as in effect from time to time, health insurance and short term
and long term disability insurance, retirement benefits and fringe benefits
(collectively “Employee Benefits”) on the same basis as those benefits are
generally made available to other similarly situated employees of the Company.
Executive will receive 20 PTO (Personal time Off) days per year. Executive will
also receive a monthly living allowance in the amount of $1,000.00 (One Thousand
Dollars Zero Cents) per month.

6. Termination. Notwithstanding any other provision of this Agreement, the
provisions of this Section 6 shall exclusively govern Executive’s rights upon
termination of employment with the Company and its affiliates. Executive’s
employment hereunder may be terminated by either party at any time and for any
reason; provided that Executive will be required to give the Company at least 30
days advance written notice of any resignation of Executive’s employment. If
Executive’s employment is terminated by the Company, Executive shall be entitled
to receive:

(A) the Base Salary through the date of termination;

(B) any Annual Bonus earned, but unpaid as of the date of termination for any
previously completed fiscal year; and a prorated portion of the current fiscal
year Annual Bonus, if any, up to the date of termination of employment, per the
terms and conditions of the applicable bonus plan that Executive and Company
have executed,

(C) in accordance with Company policy, reimbursement for any unreimbursed
business expenses properly incurred by Executive prior to the date of
Executive’s termination; and



--------------------------------------------------------------------------------

(D) such Employee Benefits, if any, as to which EXecutive may be entitled under
the employee benefit plans of the Company (the amounts described in classes
(A) through (D) hereof being referred to as the “Accrued Rights”).

(E) severance pay in the amount of the lesser of six (6) months Base Salary or
the remaining Base Salary payable for the Employment Term listed in Section 1a
above, if termination is for any reason other than Cause or Expiration of the
Employment Term or resignation by Executive. Severance pay, if any, will be
payable in six (6) equal monthly installments. Executive will be required to
execute the Company’s form Separation and Release of Claims Agreement in order
to be eligible to receive the severance pay described above. “Cause” shall mean
(i) Executive’s continued failure or refusal to substantially perform
Executive’s duties hereunder for a period of 10 days following written notice by
the Company to Executive of such failure or refusal, (ii) dishonesty in the
performance of Executive’s duties hereunder, (iii) an act or acts on Executive’s
part constituting (x) a felony under the laws of the United States or any state
thereof or (y) a misdemeanor involving moral turpitude, (iv) Executive’s willful
malfeasance or willful misconduct in connection with Executive’s duties
hereunder or any act or omission which is materially injurious to the financial
condition or business reputation of the Company or any of its subsidiaries of
affiliates (v) Executive’s breach of any provision of this agreement, including
the attached addendum or (vi) Executive’s unsatisfactory job performance.
Additionally, if Executive becomes physically or mentally incapacitated for a
continuous period of 90 days, the Company has the right to terminate Executive’s
employment without paying severance. For the purposes hereof, the term “physical
or mental incapacity” means Executive’s inability to perform the principal
duties as contemplated by this agreement.

(F) Expiration of the Employment Term. Upon expiration of the Employment Term,
unless Executive’s employment is earlier terminated pursuant to the above,
Executive’s termination of employment hereunder (whether or not Executive
continues as an employee of the Company thereafter) shall be deemed to occur on
the close of business on the last day of the Employment Term and Executive shall
be entitled to receive the Accrued Rights.

Following such termination of Executive’s employment hereunder as a result of
the expiration of the Employment Term, except as set forth above, Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.

(G) Continued Employment Beyond the Expiration of the Employment Term. Unless
the parties otherwise agree in writing, continuation of Executive’s employment
with the Company beyond the expiration of the Employment Term shall be deemed an
employment at will and shall not be deemed to extend any of provisions of this
Agreement and Executive’s employment may thereafter be terminated at will, for
any reason or for no reason and at any time, by either Executive or the Company;
provided that the provisions of Section 7 and Exhibit A (Confidentiality/Non
Compete Addendum) of this Agreement shall survive any termination of this
Agreement or Executive’s termination of employment and provided further that
Executive shall provide Company with at least thirty (30) days advance written
notice of resignation.

Following such termination of Executive’s employment, except as set forth in
this Section 6, Executive shall have no further rights to any compensation or
any other benefits under this Agreement.



--------------------------------------------------------------------------------

7. Confidentiality. Concurrent with the execution of this Agreement by
Executive. Executive shall execute and deliver to Company, Exhibit“A,” entitled
Confidentiality/Non Compete Addendum, which is attached hereto and made a part
hereof.

8. Miscellaneous.

a. Governing Law and Exclusive Venue. This Agreement shall be governed by and
construed in accordance with the laws of the Florida, without regard to its
choice of laws principles. The parties agree that any suit, under, in connection
with, or in any way related to this Agreement shall only be brought in the state
courts located, in Palm Beach County or in the US District Court for the
Southern District of Florida.

b. Entire Agreement/Amendment. This Agreement and attached Exhibits hereto
contain the entire understanding of the parties with respect to the employment
of Executive by the Company. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. This
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

e. Assignment. This Agreement shall not be assignable by Executive. This
Agreement may be assigned by the Company to a company which is a successor in
interest to substantially all of the business operations of the Company or to an
affiliate or related corporation of the Company. Such assignment shall become
effective when the Company notifies Executive of such assignment or at such
later date as may be specified in such notice. Upon such assignment, the rights
and obligations of the Company hereunder shall become the rights and obligations
of such successor company; provided that any assignee expressly assumes the
obligations, rights and privileges of this Agreement and provided further that
if this Agreement is not expressly assumed, the Company is responsible for all
terms contained within.

f. Successors: Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.

g. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below Agreement, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt.



--------------------------------------------------------------------------------

If to the Company:

To the attention of the Company’s Senior Vice President, Human Resources and
Administration at the principal corporate headquarters of the Company.

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

h. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

i. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Executive shall receive one fully executed
counterpart each.

j. Survival. Notwithstanding any termination/expiration of the Agreement, all
rights and obligations hereunder which by their nature should survive
termination/expiration, shall survive.

9. Advice of Counsel. In entering into this Agreement, Executive represents that
he has had an opportunity to seek, and has sought the legal advice of his
attorney, an attorney of his own choice and that the terms of this Agreement
have been completely read and explained by his attorney, and that those terms
are fully understood and voluntarily accepted by Executive.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

AMERICAN MEDIA OPERATIONS, INC.   By:   /s/ Daniel Rotstein   11/23/04   SVP
H.R. & Admin.   Date   /s/ Kevin Hyson   11/16/04   Kevin Hyson   Date



--------------------------------------------------------------------------------

EXHIBIT “A”

Confidentiality / Non-Compete Addendum

1. For purpose of this Addendum, the term “Confidential Information” is defined
to mean any non-public information (including any and all information that
becomes public by Executive’s actions or actions of persons obtaining access to
information directly or indirectly from or through Executive) related to the
Company (as such term is defined in the Employment Agreement) and its related
and/or affiliated corporations (hereinafter the “Company” or “AMI”), its
business, finance or proprietary information, including but not limited to
information regarding its officers and employees, its data, statistics, business
plans, records, trade secrets, business secrets, operational methods, customer
lists, concepts, ideas, policies and/ or any other information regarding the
Company’s property or data, whether tangible or intangible, and whether or how
stored, compiled or memorized physically, electronically, photographically, or
by any other means, and specifically including, without limitation, AMI
proprietary system designs and programs and information of any kind, AMI system
specifications and AMI operational methodologies.

2. Executive (as such term is defined in the Employment Agreement) acknowledges
that Confidential Information is proprietary to, and a valuable asset of, the
Company and that any disclosure or unauthorized use thereof in violation of this
Addendum will cause irreparable harm and loss.

3. Executive shall retain any Confidential Information in strictest confidence
and shall not at any time, whether during of after Executive’s term of
employment with Company use, exploit or disclose or permit the use, exploitation
or disclosure of any Confidential Information obtained from the Company and/or
AMI’s Employees unless otherwise required by law. Executive covenants and agrees
that he shall not, either directly or indirectly, publish or disclose any
Confidential Information subject to this Addendum or use such Confidential
Information for the benefit of himself, another party or any third parties,
without the prior written consent of the President of the Company. Executive
further agrees that he will not retain or use for Executive’s account at any
time any trade names, trademark or other proprietary business designation used
or owned in connection with the business of the Company or its affiliates.

4. Upon termination of employment or demand by the Company, Executive shall
immediately deliver to AMI without retaining copies thereof, any and all
Confidential Information and derivations thereof in his possession or control,
including but not limited to, all notes, analyses, compilations, studies,
interpretations, and other documents, including but not limited to photographic,
video or electronic documents and recordings.

5. Executive shall not without the prior written consent of the President of the
Company, make any public statement, announcement or release to any person or
entity, including, but not limited to, trade publications, the press, any
competitor of the Company, customer, or any other third party, disclosing or
relating to any Confidential Information, except as may be necessary to comply
with the requirements of any applicable law, governmental order or regulation in
connection therewith (“Governmental Disclosure”). Prior to any Governmental
Disclosure, Executive shall comply with Section 6 hereto. Executive agrees that
he will not discuss with the media any aspect of his employment with the Company
and will not write, speak, or give interviews, either directly or indirectly, on
or off the record about his work at the Company, including without limitation,
facts and information he has learned during his employment about the Company and
his assignments, for purposes of publication in any way, directly or indirectly,
without prior written approval by the President of the Company.

6. In the event that Executive is requested or required to disclose any
Confidential Information subject to this Addendum in a legal or regulatory
proceeding, Executive shall provide AMI with prompt written notice of any such
request or requirements in order to provide AMI an opportunity to seek a
protective order or other appropriate remedy. Executive agrees to cooperate with
AMI and its counsel, in any effort to prevent such disclosure of the
Confidential Information.

7. While employed and for a period of six (6) months following Executive’s
termination of employment for any reason, Executive shall not, in any manner,
attempt to solicit or solicit any employee or customer of AMI, its affiliates,
subsidiaries, parent or related companies or successors or assigns with any
offer of employment or consultancy, or hire, retain, engage or otherwise employ
or utilize the services of any such employee or customer of AMI.



--------------------------------------------------------------------------------

8. Executive agrees that during the term of his employment with AMI and for the
period of six (6) months following Executive’s voluntary termination of
employment or for the period of six (6) months following the Executive’s
involuntary termination of employment he will not engage in any relationship,
directly/indirectly, including but not limited to, advising, being compensated
in any way by, being employed by permitting his name to be associated with or
used by, or consulting, with any Prohibited Business (as hereinafter defined)
within the United States of America or Canada. For purposes of this agreement
“Prohibited Business” means any business which is in any way involved in the
publishing, production, pre-press, marketing, racking, or servicing of products
similar to AMI, which includes, but is not limited to companies which provide
pre-press services, in the United States of America or Canada. Executive
acknowledges that AMI’s products and services are marketed throughout the United
states of America and Canada and that therefore a restriction to the geographic
area of the United States of America and Canada is reasonable with regard AMI’s
business plans and the market for its products and services. In the event that
the term of Executive’s Employment Agreement expires and Executive becomes an
employee at will under terms and conditions similar to those contained in his
Employment Agreement, and if Executive’s employment is terminated, while
Executive is an employee at will, Executive will additionally be bound by the
terms of this Paragraph for a period of six months, provided that AMI
compensates Employee in the amount Of $20,833,33 (Twenty Thousand Eight Hundred
Thirty Three Dollars and Thirty Three Cents) per month (“Severance”) for the
six-month non-competition period. If Executive does not comply with the terms
contained herein, AMI shall not be obligated to pay Executive Severance. AMI
agrees to pay the greater of the Severance described above, or AMI’s Severance
program in effect at the time of termination of employment during the three
month non-competition period.

9. Executive acknowledges that the restrictions and conditions set forth in this
Addendum are essential to AMI’s execution of Executive’s Employment Agreement,
without which, AMI would not have entered into this agreement. Executive
expressly acknowledges that the restrictions set forth in this Addendum are
reasonable and valid.

10. Executive agrees that he will make no statements about the Company, its
officers or Employees that are intended to, or may reasonably be expected to
disparage or impugn them or to otherwise make any statement that will adversely
affect the reputation of the Company, its officers or employees or otherwise
disrupt, damage, impair or interfere with the Company or its operations or
business prospects.

11. Executive acknowledges that a breach of any of the terms, covenants or
conditions contained in this Addendum by Executive and/or those under his
control will result in irreparable damage to AMI and that such damage will be
presumed to have occurred. In the event, of such breach or threatened breach,
AMI shall be entitled, without the necessity of posting any bond, to appropriate
injunctive relief in any court of component jurisdiction, restraining Executive
and/or those under his control from any such threatened or actual violation of
the provisions of this Addendum. Additionally, if a breach of the promises in
this Addendum is demonstrated, Executive agrees to pay the attorney’s fees,
costs and expenses incurred by AMI as a result of such breach. Specifically and
unless stated otherwise, all remedies provided for in this Addendum shall be
cumulative and in addition to and not in lieu of any other remedies available to
AMI at law, in equity, or otherwise.

12. Nothing contained in this Addendum shall be construed as granting or
conferring any rights by license or otherwise in any Confidential Information
disclosed.

13. No delay or omission by AMI to exercise any right or power occurring upon
any noncompliance or default by Executive with respect to any of the terms of
this Addendum shall impair any such right or power of be construed to be a
waiver thereof. A waiver by AMI of any covenants conditions, or agreements to be
performed by Executive shall not be construed to be a waiver of any succeeding
breach thereof or of any covenant, condition, or agreement herein construed.

14. The provisions of this Addendum shall, survive termination/expiration of the
Agreements.

 

AMERICAN MEDIA OPERATIONS, INC.           By:   /s/ Daniel Rotstein   11/21/04  
  By:   /s/ Kevin Hyson   11/16/05     Date       Kevin Hyson   Date Its:   SVP
H.R. & Admin.          

 

7